Case 1:18-cv-05531-LDH-PK Document 1 Filed 10/02/18 Page 1 of 16 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------X
SHAWN RANDALL THOMAS,
                                                                  COMPLAINT
          Plaintiff,
                                                                   JURY TRIAL DEMANDED
         -v-



POLICE OFFICER NICKEY A. VALENTINE;
POLICE OFFICER ELENA MALCHEVSKY;
POLICE OFFICER KRYSTAL DIAZ-OLIVIER;
POLICE OFFICER DANIEL M. GORGA;
POLICE OFFICER DOROTA TRACZ; POLICE
OFFICER HENRY; POLICE OFFICER PEN ZHU;
POLICE OFFICER VICTORIA; POLICE SERGEANT
RICE; POLICE OFFICER DOES NO. 1 THROUGH 3

and

THE CITY OF NEW YORK

          Defendants.
------------------------------------------------------------X


                                           NATURE OF ACTION

 1.       This action is brought by Plaintiff, Mr. Shawn Thomas, to recover damages for the

 Defendants’ violations of Plaintiff’s civil and constitutional rights in or about October 2015,

 after he was arrested for a misdemeanor and a violation.

                                                THE PARTIES

 2.       Plaintiff is domiciled in Bronx County, New York.

 3.       Defendants Nickeya Valentine, Police Officer Elena Malchevsky, Police Officer

 Krystal Diaz-Olivier, Police Officer Daniel M. Gorga, Police Officer Dorota Tracz, Police

 Officer Henry, Police Officer Pen Zhu, Police Officer Victoria, Police Sergeant Rice, and
Case 1:18-cv-05531-LDH-PK Document 1 Filed 10/02/18 Page 2 of 16 PageID #: 2




Does 1 through 3 are employees of the City of New York Police Department, as referred to

herein as the “Individual Defendants.”

4.     The City of New York is a municipal corporation whose residence is in all five

counties of New York City, including New York County.



                                JURISDICTION AND VENUE

5.     Jurisdiction is proper in this district under 28 U.S.C. § 1331 in that this action arises

under the Constitution and laws of the United States, among them 42 U.S.C. § 1983.

6.     Venue is proper in this district under 28 U.S.C. § 1391(c) in that the events at issue

occurred in Kings County, New York.

7.      Venue is proper in this district under 28 U.S.C. § 1391(c) in that the City of New

York is deemed to reside in this jurisdiction.



             FACTUAL ALLEGATIONS UNDERLYING PLAINTIFF’S CLAIMS

8.     On October 9, 2015, Plaintiff Shawn Thomas was arrested on charges of Theft of

Services [failure to pay] PL 165.13(3) a class A misdemeanor; and Trespass PL 140.05 a

violation, by New York City Police Officer Elena Malchevsky in Kings County, New York

at the Nevins Street subway station.

9.     Defendants Police Officer Elena Malchevsky, and Police Officer Nickeya Valentine

initiated the criminal prosecution of Mr. Thomas with the filing of a criminal complaint.

10.    At trial, on cross examination, the prosecution’s sole witness, Defendant Police

Officer Elena Malchevsky, the arresting officer, testified that she did not know if Mr.

Thomas paid for service


                                                 2
Case 1:18-cv-05531-LDH-PK Document 1 Filed 10/02/18 Page 3 of 16 PageID #: 3




11.    Defendant Malchevsky testified she was not in a position to witness Mr. Thomas’s

payment.

12.    Defendant Malchevsky testified that she arrested Mr. Thomas because he refused to

provide her with an identification card and to answer her questions.

13.    Defendant Malchevsky lacked probable cause to believe that Mr. Thomas did not

pay.

14.    Mr. Thomas was subsequently acquitted at trial by jury on December 8th, 2016.

15.    At the time of arrest, Defendant Police Officer Daniel M. Gorga pushed Plaintiff

backwards several feet, and slammed him violently onto a subway station bench, and then

hit him hard in the chest.

16.    Defendant Gorga said to Mr. Thomas, “When they tell you to fucking do

something you do it, you understand.”

17.    Mr. Thomas was then handcuffed by Defendants Police Officer Daniel M. Gorga,

and Police Officer Henry.

18.    Defendants, Police Officer Elena Malchevsky, Police Officer Krystal Diaz-Olivier,

Police Officer Daniel M. Gorga, Police Officer Tracz, and Police Officer Henry all

surrounded Mr. Thomas and participated in his unlawful arrest.

19.    As a result of the battery in the subway station, Mr. Thomas was taken to Brooklyn

Hospital in Kings County, New York by police, where he was treated for his injuries.

20.    Mr. Thomas was then transported by police to City of New York Transit Police

Station TD30 in Brooklyn, New York

21.    Mr. Thomas was well known at that Police Station as an activist for “Police

Accountability”.


                                               3
Case 1:18-cv-05531-LDH-PK Document 1 Filed 10/02/18 Page 4 of 16 PageID #: 4




22.    At the time of arrest Mr. Thomas was wearing a “CopWatch” police accountability

shirt that was clearly visible, and recognized by police officers as being associated with

what they referred to as “anti-cop groups”.

23.    At the station, Mr. Thomas refused to agree to be fingerprinted because Plaintiff in

good faith believed himself to be under no lawful obligation to provide fingerprints, and

believed himself to be the subject of targeted police harassment as a pattern and practice of

the New York City Police Department, and police misconduct.

24.    At the time of the arrest, Mr. Thomas was the cause of active Civilian Complaint

Review Board (“CCRB”) complaints against two police officers at that police station,

TD30; and the cause of an active NYPD Internal Affairs Bureau investigation of another

police officer at that police station, TD30.

25.    At the time of the arrest there was a video embarassing to the Police Department,

published by Mr. Thomas, of misconduct or poor conduct by police officers from Police

Station TD30, which gained much attention, and had been seen by hundreds of thousands

of people, including police officers from police station TD30.

26.    During his many hours in Defendant’s custody, Mr. Thomas was harassed, and

taunted by several police officers within the TD30 Police Station, including Police Officer

Joseph Schwaner, who was the subject of a substantiated CCRB complaint filed against

him by Mr. Thomas.

27.    Defendant Police Officer Elena Malchevsky transported Mr. Thomas to Borough

Court Section – KCB on October 9, 2015 at approximately 8:30 p.m., during which

Plaintiff, wearing the police accountability shirt, was continually harassed, and taunted by

several police officers.


                                                4
Case 1:18-cv-05531-LDH-PK Document 1 Filed 10/02/18 Page 5 of 16 PageID #: 5




28.    At approximately 12:47am on October 10, 2015, Mr. Thomas was taken to

Brooklyn Hospital where he was handcuffed to a bed in a confined area under the custody

of Defendant Police Officer Elena Malchevsky and Police Officer Alexander Miroshnyk.

29.    At that time Police Officer Alexander Miroshnyk had knowledge that Mr. Thomas

had recently opened an Internal Affairs complaint against Miroshnyk.

30.    For over three hours, while at Brooklyn Hospital, Defendant Police Officer Elena

Malchevsky and Police Officer Miroshnyk refused to allow Mr. Thomas to use the toilet,

and refused Mr. Thomas’s request for food and water.

31.    Mr. Thomas was taken back to Borough Court Section – KCB at approximately

4:15 a.m. on October 10, and subsequently transferred to the custody of Defendant Police

Officer Krystal Diaz-Olivier.

32.    At approximately 8:00 a.m. on October 10, Mr. Thomas was thirsty, and requested

water to drink from Defendants Krystal Diaz-Olivier and Police Sergeant Rice.

33.    Both Defendant Diaz-Olivier and Defendant Rice denied Plaintiff’s request for

water to drink for a long period of time.

34.    He had also requested food, which request was denied by Defendant Diaz-Olivier

and Defendant Rice.

35.    Shortly thereafter, Plaintiff gained the attention of a medical staff member of the

FDNY, who became irate with the Police Officers denying water to Mr. Thomas, and

demanded that they move him to a cell where he could have access to drinking water.

36.    At the insistence of FDNY, Defendants moved Mr. Thomas to another cell nearby

where he could access drinking water.

37.    At that time, Police Sergeant Rice called for an ambulance to take Mr. Thomas to a


                                               5
Case 1:18-cv-05531-LDH-PK Document 1 Filed 10/02/18 Page 6 of 16 PageID #: 6




hospital for a psychiatric evaluation.

38.     Defendants Police Sergeant Rice and Police Officer Krystal Diaz-Olivier knew that

there was no basis for ordering such an evaluation, and did so for an improper purpose.

39.     In the alternative, Police Sergeant Rice and Police Officer Krystal Diaz-Olivier

were inadequately or improperly trained in the medical decision-making needed to

properly determine whether such a psychiatric evaluation was necessary and/or

appropriate.

40.     At approximately 9:45 a.m. on October 10, EMTs arrived at the cell where Mr.

Thomas was held.

41.     Mr. Thomas explained to EMT Williams that he never requested medical treatment,

and that Plaintiff’s only complaint was that he was denied food and water by Defendants.

42.     EMT Williams convinced Mr. Thomas to go to the hospital where he would receive

food and water.

43.     Mr. Thomas agreed, upon the condition that he be taken out by wheelchair because

it was too painful to walk with cuffs on his ankles.

44.     The EMT agreed to that condition.

45.     Mr. Thomas was placed into leg shackles, which were painful, as they placed metal

directly on his shins that dug into the flesh and bone.

46.     Mr. Thomas had suffered the pain of having his ankles in cuffs for several hours

prior to this incident.

47.     Police Officers then handcuffed Mr. Thomas’s hands behind his back and placed

cuffs on his ankles.

48.     Mr. Thomas asked “Where is the wheelchair?”


                                                6
Case 1:18-cv-05531-LDH-PK Document 1 Filed 10/02/18 Page 7 of 16 PageID #: 7




49.    Defendant Police Sergeant Rice directed Defendant Police Officers Does No. 1

through 3 into the holding cell where Defendant Police Officer Doe 1 ordered Mr. Thomas

to sit down.

50.    32.     When Mr. Thomas sat down, Defendant Police Officer Does No. 1 through 3

grabbed him by his legs and pulled them up, causing him to fall backwards off of a bench,

and hit his head.

51.    Defendant Police Officer Does No. 1 through 3 then dragged him out of the holding

cell, and over one hundred feet on a rough concrete surface and into a reception area.

52.    In the process, Mr. Thomas received severe bruises and lacerations, as well as

enduring painful blows to his cranium, neck, back, and legs, and his watch was broken

from his wrist as a result of the dragging.

53.    As they dragged him, these Defendants deliberately and maliciously dragged him

into the path of a heavy metal refuse container, and deliberately and maliciously slammed

his head into the container and the nearby wall, causing Mr. Thomas great shock and

alarm, pain and suffering, and bruising.

54.    Mr. Thomas was taken to Woodhull Hospital where the Doctor who examined Mr.

Thomas determined that no psychiatric evaluation was necessary.

55.    No psychiatric evaluation was attempted or completed.

56.    This battery was done in the presence of Defendants Police Sergeant Rice, Police

Officer Krystal Diaz-Olivier, and the three EMTs.

57.    Mr. Thomas was returned to Borough Court Section – KCB at approximately 3:10

p.m. on October 10 by Defendant Police Officer Krystal Diaz-Olivier.

58.    Mr. Thomas was then transferred into the custody of Defendant Police Officer Zhu.


                                               7
Case 1:18-cv-05531-LDH-PK Document 1 Filed 10/02/18 Page 8 of 16 PageID #: 8




59.     Shortly after arriving at Borough Court Section – KCB, Mr. Thomas again refused

to provide fingerprints.

60.     As a result of that refusal, Defendant Police Officer Victoria entered the cell where

Mr. Thomas was being held, and ordered him to turn around to be handcuffed.

61.     Mr. Thomas complied and his hands were cuffed behind his back by Defendant

Police Officer Victoria.

62.     Mr. Thomas was held in the holding cell with his hands cuffed behind his back for

approximately six hours.

63.     During this six hour period, Mr. Thomas made repeated requests to use the toilet,

which was located in the cell, and that his hands be released from the handcuffs for that

purpose, as he was unable to use the toilet because of the position of his hands.

64.     Defendant Victoria refused to release him from the handcuffs to allow him access

to the toilet.

65.     Mr. Thomas pleaded with Defendant Police Officer Victoria, and Defendant Police

Officer Zhu to allow him to use the toilet.

66.     Defendant Police Officer Victoria and Defendant Police Officer Zhu ignored Mr.

Thomas’s pleas deliberately and maliciously in order to cause him physical pain and

suffering, and emotional humiliation and distress, in retaliation for his insistence on his

rights regarding fingerprinting and picture-taking, and because of his history of

documenting police abuses, with the purpose of dissuading him from continuing to

document police misconduct.

67.     As a result of Defendant Police Officer Victoria’s actions, Mr. Thomas was forced

to urinate on himself and to remain soaked in his own urine for hours.


                                                 8
Case 1:18-cv-05531-LDH-PK Document 1 Filed 10/02/18 Page 9 of 16 PageID #: 9




68.     Mr. Thomas also made requests for water and food, which Defendant Police Officer

Victoria and Defendant Police Officer Zhu heard clearly, but ignored deliberately and

maliciously to cause him physical pain and suffering and emotional humiliation and

distress.

69.     Defendant Police Officer Zhu was present and observed the course of events stated

above, and allowed Defendant Police Officer Victoria to perform these actions and

omissions of duty against Mr. Thomas, remaining silent throughout his approximately six

hour ordeal.

70.     The handcuffing in a painful position for 6 hours, and denial of toilet use, water and

food, was in retaliation for Mr. Thomas’s refusal to agree to be fingerprinted or

photographed, and because of Mr. Thomas’s history of documenting police misconduct,

and because he was known to the officers to have made complaints against other police

officers.

71.     Mr. Thomas was greatly upset and distressed by his inhumane treatment, and

wished to document this abuse in some way.

72.     A sympathetic officer persuaded Mr. Thomas to allow himself to be fingerprinted

so there would be a record of his presence there.

73.     Plaintiff was then released from custody on his own recognizance on October 11th,

2015.

74.     Plaintiff was held for over 48 hours from approximately 3:00pm on October 9,

2015 through approximately 4:00pm on October 11, 2015.

75.     Defendants extended Plaintiff’s time in custody maliciously with the purpose of

keeping Plaintiff in the system longer than he would otherwise have been, in retaliation for


                                                9
Case 1:18-cv-05531-LDH-PK Document 1 Filed 10/02/18 Page 10 of 16 PageID #: 10




 Plaintiff’s history of documenting police misconduct, and to dissuade Plaintiff from

 documenting police misconduct in the future.



                             FIRST CAUSE OF ACTION
                    FALSE ARREST, ILLEGAL SEARCH AND SEIZURE
                                   42 U.S.C. § 1983

 76.     Plaintiff repeats and realleges the previous allegations as if fully set forth herein.

 77.     The Individual Defendants acted under color of state law.

  78.    The Individual Defendants conduct deprived Plaintiff of the right to be free of

         unreasonable searches and seizures, pursuant to the Fourth and Fourteenth

         Amendments to the United States Constitution and 42 U.S.C. § 1983.

  79.    The Individual Defendants falsely arrested Plaintiff and failed to intervene in each

         other’s clearly unlawful actions.
  80.    Plaintiff has been damaged as a result of the Individual Defendants’ wrongful acts and

         demands compensatory and punitive damages.


                            SECOND CAUSE OF ACTION
                      ASSAULT, BATTERY AND EXCESSIVE FORCE
                                  42 U.S.C. § 1983

81.     Plaintiff repeats and realleges the previous allegations as if fully set forth herein.

82.     Acting under color of state law, the Individual Defendants assaulted and battered

        Plaintiff with no justification or excuse therefor.

83.     Acting under color of state law, the Individual Defendants aided and abetted in the

        assault and battery of Plaintiff with no justification or excuse therefor.

84.     Acting under color of state law, the Inidividual Defendants used force in excess of

        that justified by law.


                                                 10
Case 1:18-cv-05531-LDH-PK Document 1 Filed 10/02/18 Page 11 of 16 PageID #: 11




85.    As a result of the foregoing, Plaintiff has been damaged and demands compensatory

       and punitive damages.

                                 THIRD CAUSE OF ACTION
                                 MALICIOUS PROSECUTION
                                     42 U.S.C. § 1983

86.    Plaintiff repeats and realleges the previous allegations as if fully set forth herein.

87.    Acting under color of state law, the Individual Defendants brought charges against

       plaintiff without probable cause, at such time as they should have known there was no

       probable cause, and Plaintiff was subject to post-arraignment deprivation.

88.    As a result of the foregoing, Plaintiff has been damaged and demands compensatory

       and punitive relief.


                             FOURTH CAUSE OF ACTION
                       MUNICIPAL AND SUPERVISORY LIABILITY
                                  42 U.S.C. § 1983


 89.   The above paragraphs are incorporated herein by reference.

 90.   The City is liable for the damages suffered by Plaintiff as a result of the conduct of their

       employees, agents, and servants, in that they have created a policy or custom under
       which unconstitutional practices occurred and allowed such policies or customs to

       continue, as detailed above.

 91.   The violations of Plaintiff’s constitutional rights and of Federal Law as herein above

       enumerated against the Individual Defendants, and each of them, were carried out

       under the following policies, customs, and practices of Defendant City of New York.

       A. A policy, custom and practice to use excessive force in detaining suspects for

           arrest;

       B. A policy, custom and practice to harass, detain and/or arrest persons despite lack


                                                11
Case 1:18-cv-05531-LDH-PK Document 1 Filed 10/02/18 Page 12 of 16 PageID #: 12




          of probable cause, based instead on failure to provide identification, although

          those persons are under no legal obligation to provide such identification;

       C. A policy, custom and practice to harass, detain and/or arrest persons despite lack

          of probable cause, based instead on the perception of police officers that a person

          is asserting their right to be free from police misconduct or has asserted such

          rights in the past;

       D. A policy, custom and practice to harass, detain and/or arrest persons who engaged

          in publicizing information derogatory to the New York City Police Department

          and/or to individual New York City Police Officers, in the absence of criminal

          violations;

       E. A policy, custom and practice to harass, use excessive force against and/or send

          for improper psychiatric evaluation without proper medical need and/or for

          improper purposes, including the purpose of increasing detention time of persons

          who refuse to be fingerprinted and/or sit for photographs at a police station;

       F. A failure to train officers to comply with the requirements of the law as set forth

          above, exhibiting deliberate indifference to the rights of persons with whom police

          officers come in contact, as shown by the Municipal Defendant’s awareness of

          data demonstrating that said policies, customs and practices resulted in routine

          violations of law and civil rights.

 92.   The City and its employees, agents and servants have been reckless, grossly negligent
       and/or negligent in training and managing subordinates who caused the unlawful events

       suffered by Plaintiff, as detailed above.

 93.   The City has been alerted to the regular use of excessive force during arrests and
       imprisonment, false arrests and malicious prosecution by its police officers, and

                                                12
Case 1:18-cv-05531-LDH-PK Document 1 Filed 10/02/18 Page 13 of 16 PageID #: 13




        improper medical supervision, but has nevertheless exhibited deliberate indifference to

        such excessive force and false arrests.
 94.    The City has failed to train its police officers properly with regard to proper use of force

        during arrests and during imprisonment.
 95.    The City has been alerted to the regular use of improper medical decision-making by its

        police officers with regard to those in its custody, but has nevertheless exhibited

        deliberate indifference to such improper medical decision-making by its police officers.
 96.    The City has failed to train its police officers properly with regard to proper medical

        decision-making, including psychiatric evaluations, with regard to those in its custody.

 97.    The deliberate indifference of the City, and its employees, agents and servants, caused
        the violation of Plaintiff’s constitutional rights in this case.

 98.    The aforesaid events were not isolated incidents.
 99.    The City has been aware for some time, from lawsuits, notices of claim, complaints filed

        with the Civilian Complaint Review Board, judicial rulings and publically available

        surveys and studies, of the suppression of evidence and finding officers not credible as a
        matter of law, that a disturbing number of their police officers use excessive forceduring

        arrest and imprisonment, unlawfully search and seize the people of New York, bring
        charges against the people of New York with no legal basis, perjure themselves in

        charging instruments and testimony, fail to intervene in and report the obviously illegal

        actions of their fellow officers, and engage in improper medical decision-making with
        regard to those in its custody.

 100.   The City and its employees, agents and servants, know to a moral certainty that the

        employees of the Police Department confront the situations referenced above on a
        frequent basis.

 101.   Nevertheless, the City has allowed policies, practices and customs that allow the
        aforementioned to persist.



                                                  13
Case 1:18-cv-05531-LDH-PK Document 1 Filed 10/02/18 Page 14 of 16 PageID #: 14




 102.   For example, the well documented failures of the Civilian Complaint Review Board

        ("the CCRB"), a City agency, to substantiate obviously meritorious citizen complaints
        have gone uncorrected.

 103.   The CCRB regularly finds complainants lack credibility based on the fact that such
        complainants have also brought lawsuits to remedy the wrongs they have experienced, a

        practice that often results in not substantiating the most serious charges brought to them.

 104.   In addition, the CCRB virtually never initiates their own findings of false statements
        against officers who have made false statements to the CCRB in their own defense, nor

        do they initiate findings that officers have failed to report their fellow officers'

        misconduct;
 105.   As a result, officers have no real incentive to come forward, or to testify truthfully at the

        CCRB.
 106.   The CCRB has no enforcement mechanisms once making a finding against an officer; it

        can only make recommendations to the NYPD, once finding misconduct by an officer.

 107.   The NYPD, once receiving a substantiated complaint by the CCRB, fails to adequately
        discipline officers for misconduct.

 108.   The NYPD Department Advocate, which is endowed with the responsibility of
        following up on substantiated CCRB charges, is understaffed and under-utilized.

 109.   Furthermore, in the extraordinarily rare event that the CCRB substantiates a complaint

        and the Department Advocate proves the case in an internal trial against an officer, the
        police commissioner still maintains the power to reduce the discipline against such an

        officer.

 110.   Further, the City has no procedure to notify individual officers or their supervisors of
        unfavorable judicial review of their conduct.

 111.   Without this notification, improper search and seizure practices, use of excessive force
        during arrest and imprisonment, use of improper medical decision-making and use of

        non-credible testimony go uncorrected.

                                                 14
Case 1:18-cv-05531-LDH-PK Document 1 Filed 10/02/18 Page 15 of 16 PageID #: 15




 112.     Additionally, according to a report of the New York City Bar Association issued in

          2000, the City has isolated their law department from the discipline of police officers, so
          that civil suits against police officers for actions taken in their capacity as police officers

          have no impact on the officers' careers, regardless of the outcome of the civil actions.
 113.     In 1999, the New York City Comptroller reported that there was a "a total disconnect"

          between the settlements of substantial civil claims and police department action against

          officers.
 114.     The City is aware that all of the aforementioned has resulted in violations of

          constitutional rights.

 115.     Despite such notice, the City has failed to take corrective action and/or to provide proper
          training to its officers.

 116.     The City has acted with deliberate indifference with regard to the above actions and
          omissions.

 117.     This failure to act, failure to train, deliberate indifference, and these policies, practices

          and customs caused the officers in the present case to violate Plaintiff’s civil rights,
          without fear of reprisal.

 118.     Plaintiff has been damaged as a result of the deliberate indifference of the City to the
          constitutional rights of the City's inhabitants, including Plaintiff.

 119.     Under 42 U.S.C. § 1983, Defendant City of New York is jointly and severally

liable with Defendants Police Officers and each of them for the general and specific damages

Plaintiff sustained, as well as for the attorneys’ fees and the costs and disbursements of the

action.



 WHEREFORE, Plaintiff demands as follows:

          A. Compensatory damages;

          B. Punitive damages;

                                                    15
Case 1:18-cv-05531-LDH-PK Document 1 Filed 10/02/18 Page 16 of 16 PageID #: 16




       C. Cost of suit and attorney’s fees under 42 U.S.C. § 1988;

       D. Such other relief as may be just and proper.




 Dated: New York, New York
        October 2, 2018




/s/ Jillian T. Weiss
JILLIAN T. WEISS (TW4542)
Attorney for Plaintiff
527 Hudson Street
P.O. Box 20169
New York, NY 10014




                                              16
